Exhibit 10.1

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (“Severance Agreement”) is between
Southcross Energy Partners GP, LLC (“Company”), and John E. Bonn (“Executive”)
and is effective as of February 21, 2017;

WHEREAS, Executive accepted employment with the Company pursuant to an
Employment Agreement dated March 5, 2015 (the “Employment Agreement”);

WHEREAS, the Parties incorporate by reference herein the Definitions from
Section 1 of the Employment Agreement;

WHEREAS the Company has decided to terminate Executive’s employment without
Cause effective January 6, 2017 (“Termination Effective Date”);

WHEREAS, the Parties mutually desire to enter into this Severance Agreement and
settle fully and finally, in the manner set forth herein, all differences
between them which have arisen, or which may arise, prior to, or at the time of,
the execution of this Severance Agreement, including, but in no way limited to,
any and all claims and controversies arising out of the employment relationship
between Executive and the Company and the termination thereof;

NOW, THEREFORE, in consideration of the promises and mutual agreements,
provisions and covenants contained herein and other good and valuable
consideration, the adequacy of which is hereby acknowledged, the Parties agree
as follows:

1. Mutual General Release; No Additional Benefits. Executive agrees for
Executive, Executive’s spouse, children, if any, heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, hereby forever to release, discharge, and covenant not to sue
Southcross Energy Partners GP, LLC, a Delaware limited liability company and any
of its past, present, or future parent, affiliated, related, and/or subsidiary
entities, and all of the past and present directors, managers, members,
shareholders, officers, general or limited partners, employees, agents, and
attorneys, and agents and representatives of such entities, and employee benefit
plans in which Executive is or has been a participant by virtue of his
employment with Company (collectively, the “Releasees”), from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, equitable
relief, damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected, which Executive has or may have had against such Releasees based on
any events or circumstances arising or occurring on or prior to the date this
release is executed, arising directly or indirectly out of, relating to, or in
any other way involving in any manner whatsoever, (a) Executive’s employment
with Company or its subsidiaries or the termination thereof or (b) Executive’s
status at any time as a holder of any securities of Company or any of its
parent, affiliated, related and/or subsidiary entities, and any and all claims
arising under federal, state, or local laws relating to employment, or
securities, including without limitation claims of wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, or liability
in tort, claims of any kind that may be brought in any

 

1



--------------------------------------------------------------------------------

court or administrative agency, any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, that Executive Retirement Income
Security Act, the Family and Medical Leave Act, the Securities Act of 1933, the
Securities Exchange Act of 1934, the Sarbanes-Oxley Act, and similar state or
local statutes, ordinances, and regulations; provided, however, notwithstanding
anything to the contrary set forth herein, that this Release shall not extend to
(i) benefit claims under employee pension or welfare benefit plans in which
Executive is a participant by virtue of his employment with Company or its
subsidiaries, (ii) any rights under that certain Employment Agreement, dated as
of March 5, 2015, by and between Company and Executive, (iii) any rights of
indemnification Executive may have under any written agreement between Executive
and Company (or its affiliates), Company’s Certificate of Formation, the
Partnership’s Third Amended and Restated Limited Partnership Agreement, any
applicable statute or common law, or pursuant to any applicable insurance
policy, (iv) unemployment compensation, (v) contractual rights to vested equity
awards, (vi) COBRA benefits and (viii) any rights that may not be waived as a
matter of law. Executive agrees that this Agreement resolves all outstanding
issues arising from Executive’s employment and Executive acknowledges and agrees
that Executive has received all compensation and benefits to which Executive
would otherwise be entitled through the Termination Effective Date. Executive
shall receive no compensation or benefits from the Company in addition to those
set forth in this Agreement.

The Company agrees to forever release, discharge, and covenant not to sue
Executive from any and all known claims, debts, demands, accounts, judgments,
rights cause of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, which the Company has or
may have had against Executive based on any events or circumstances arising or
occurring on or prior to the date this release is executed, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Executive’s employment with Company or its subsidiaries or the
termination thereof, including the restrictive covenants contained in the
Employment Agreement, the Southcross Holdings, LP Class B Unit Award Agreement &
Joinder Agreement dated as of August 1, 2016, and the 2012 Long-Term Incentive
Plan Phantom Unit Agreement; provided, however, that the Company is not
releasing Executive from any unknown claims for embezzlement, fraud, dishonesty
or nonpayment of any obligation owed to the Company or any Affiliate. For the
sake of clarity, the Company and any Affiliate are not presently aware of any
claims for embezzlement, fraud, dishonesty or nonpayment of obligation.

2. Benefits and Equity Plans. The Company acknowledges (A) that Executive has
received all accrued and unused paid time off to which he was entitled in
accordance with the Company policies applicable to Executive, and (B) that
Employee has received Executive’s post-employment entitlements under the terms
of the Southcross Energy Partners, L.P. 2016 Cash Based Long-Term Incentive Plan
Award Agreement dated April 1, 2016. Executive acknowledges and agrees that he
is entitled to no benefits under Executive’s Southcross Holdings LP Class B Unit
Award Agreement & Joinder Agreement dated as of August 1, 2016, between
Southcross Holdings LP and Executive, and Executive’s Southcross Energy
Partners, L.P. 2012 Long-Term Incentive Plan Phantom Unit Agreement.

 

2



--------------------------------------------------------------------------------

3. Confidentiality: The parties agree that they will keep the terms and
existence of this Severance Agreement STRICTLY AND COMPLETELY CONFIDENTIAL, and
that they will not communicate or otherwise disclose to any employee of the
Company (past, present, or future), or to a member of the general public, the
terms or existence of this Severance Agreement, except as may be required by law
or compulsory process; provided however, that Executive may disclose this
Severance Agreement to his attorneys, spouse, and/or any tax or accounting
providers that he chooses to consult about his tax obligations under this
Agreement, and the Company shall be entitled to make any necessary disclosures
as required by the Securities and Exchange Commission. If asked about any of
such matters, Executive’s and the Company’s response shall be that they do not
care to discuss any of such matters.

4. Terms: Pursuant to Section 5(b) of the Employment Agreement, provided
Executive has executed this Severance Agreement and not revoked the Severance
Agreement pursuant to Section 7 below, the Company shall, beginning on the First
Payment Date, pay Executive the Severance Payment during the Severance Period.

5. Rights Upon Breach: In the event that Executive breaches any provision of
this Severance Agreement and/or any surviving section of the Employment
Agreement, the Company’s obligations to continue making payments under Section 3
above shall cease.

6. Cooperation: Executive will cooperate in all reasonable respects with the
Releasees in connection with any business matter and any existing or future
litigation, actions or proceedings (whether civil, criminal, administrative,
regulatory or otherwise) brought by or against any of the Releasees to the
extent the Company reasonably deems necessary.

7. Return of Company Property: Executive represents that he has returned any and
all Company property in his possession, custody or control, including without
limitation, office access card, hot spot device, parking card and laptop, which
Company acknowledges have all been returned to it. The Company has agreed that
Executive may keep the iPhone and iPad issued to him during his employment.

8. Revocation: Executive may revoke this Severance Agreement by notice to the
other party, in writing, within seven (7) days of the date of its execution by
Executive (the “Revocation Period”) by faxing notice to Kelly Jameson at
214-979-3890. Executive agrees that he will not receive the consideration
provided by this Severance Agreement if he revokes this Severance Agreement.
Executive also acknowledges and agrees that if Employer has not received from
him written notice of his revocation of this Severance Agreement prior to the
expiration of the Revocation Period, Executive will have forever waived his
right to revoke this Severance Agreement, and this Severance Agreement shall
thereafter be enforceable and have full force and effect.

9. Nondisclosure: Executive agrees that during the course of his employment, he
had access to confidential or proprietary information or trade secrets of or
relating to Company, Southcross Energy Partners, LP and/or Southcross Holdings,
LP or any of their respective subsidiaries, including, without limitation,
information with respect to Company’s operations, processes, protocols,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual

 

3



--------------------------------------------------------------------------------

relationships, regulatory status, compensation paid to employees or other terms
of employment (“Proprietary Information”). Executive agrees that he shall not
use or disclose, directly or indirectly, the Proprietary Information to any
third party at any time in the future. However, Executive may respond to a
lawful and valid subpoena or other legal process but shall give the Company (if
lawfully permitted to do so), the earliest possible notice thereof, and as much
in advance as of the return date as possible, make available to the Company and
its counsel the documents and other information sought and shall assist such
counsel in resisting or otherwise responding to such process. Executive will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of Proprietary Information that (A) is made (i) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to any attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

10. NonSolicitation of Employees: During the Severance Period, Executive agrees
that he shall not, directly or indirectly recruit or otherwise solicit or induce
any employee or supplier of Southcross Energy Partners, LP and/or Southcross
Holdings, LP or any of their respective subsidiaries (a) to terminate its
employment or arrangement with the Company, or (b) hire or cause to be hired any
person was employed by Southcross Energy Partners, LP and/or Southcross
Holdings, LP during the 3 month period immediately prior to such date of hire of
such person.

11. Clawback. Executive agrees that all compensation and benefits provided by
the Company pursuant to the Southcross Energy Partners, L.P. Amended and
Restated Long-Term Incentive Plan (“Plan”) will be subject to recoupment or
clawback by the Company under any applicable clawback or recoupment terms of the
Plan.

12. Non-Admissions: The Parties acknowledge that by entering into this Severance
Agreement, neither admits, and does specifically deny, any violation of any
local, state, or federal law.

13. Severability: If any provision of this Severance Agreement is held to be
illegal, invalid, or unenforceable, such provision shall be fully severable
and/or construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Severance Agreement continuing in full force and
effect.

14. Entire Agreement: This Severance Agreement constitutes the entire agreement
between the parties, and supersedes and replaces all prior and contemporaneous
negotiations and agreements, oral or written except that Executive shall
continue to have all obligations under Sections 9 and 19 of the Employment
Agreement and Section 8(o) of the LTIP which shall remain in full force and
effect. This Severance Agreement cannot be changed or terminated except pursuant
to a written agreement executed by the parties.

15. Governing Law: This Severance Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, except where preempted by
federal law.

 

4



--------------------------------------------------------------------------------

16. Statement of Understanding: By executing this Severance Agreement, Executive
acknowledges that (a) he has had at least twenty-one (21) days to consider the
terms of this Severance Agreement and has considered its terms for that period
of time or has knowingly and voluntarily waived his right to do so; (b) he has
been advised by Employer to consult with an attorney regarding the terms of this
Severance Agreement; (c) he has consulted with, an attorney of his own choosing
regarding the terms of this Severance Agreement; (d) he has read this Severance
Agreement and fully understand its terms and their import; (e) except as
provided by this Severance Agreement, he has no .contractual right or claim to
the benefits described herein; (f) the consideration provided for herein is good
and valuable; and (g) he is entering into this Severance Agreement voluntarily,
of his own free will, and without any coercion, undue influence, threat, or
intimidation of any kind or type whatsoever.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this Severance
Agreement as of the Effective Date:

 

SOUTHCROSS ENERGY PARTNERS GP, LLC     JOHN E. BONN: By:  

/s/ Kelly Jameson

 

   

/s/ John E. Bonn

 

  Printed Name: Kelly Jameson     Printed Name: John E. Bonn   Title: Senior
Vice President    

 

6